Order entered September 11, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01359-CR

                             TOM ILES WHITE, III, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81783-2013

                                          ORDER
         The Court GRANTS appellant’s motion for extension of time to file appellant’s reply

brief.

         We ORDER appellant to file the reply brief within THIRTY (30) DAYS from the date

of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE